Citation Nr: 0636832	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  05-35 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the residuals of dental 
trauma, for treatment purposes only.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESSES AT HEARING ON APPEAL

Appellant/veteran and his wife


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from October 1950 to 
September 1953, including honorable combat service during the 
Korean conflict.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which, among other things, denied the 
benefit sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran experienced dental trauma during his active 
service which resulted in the loss of his two front teeth.


CONCLUSION OF LAW

The loss of the two front teeth, claimed as being due to 
trauma, was incurred in active service.  38 U.S.C.A. §§ 1110, 
1712, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.381 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  To the extent that there may 
be any deficiency of notice or assistance, there is no 
prejudice to the veteran in proceeding with this appeal given 
the favorable nature of the Board's decision.  Any error in 
the failure to provide notice involving the downstream 
elements of rating and effective date is harmless at this 
time, and can be corrected by the RO following the Board's 
decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The veteran contends that he served honorably in combat in 
Korea and returned to service in the United States in April 
1952 with all of his teeth.  On a maneuver in Ontario, 
Canada, in July 1952, however, he was hit in the mouth and 
broke his two front teeth.  The roots were removed shortly 
thereafter and he had a partial bridge placed before his 
discharge from active service in September 1953.

The veteran and his wife credibly testified before the Board 
in August 2006.  The veteran stated that he lost his two 
front teeth during service.  The veteran's wife stated that 
she met the veteran in May 1953 and he did not have his two 
front teeth at that time.  She further testified that the 
veteran had the front teeth replaced prior to discharge from 
service as a prerequisite to her going on another date with 
him.

The veteran submitted statements from two of his sisters 
reflecting their recollections of the veteran losing his 
front teeth during service.  One sister stated that she saw 
the veteran in May 1952, when he had his teeth, then again in 
August 1952, when he did not have his teeth.  The other 
sister stated that she recalled their mother telling her 
about the veteran being hit in the mouth and losing his front 
teeth while on maneuvers in Ontario; she stated that she then 
saw the veteran in April 1953 and he did not have the two 
front teeth.

The Board notes that the veteran's service medical records 
are not available.  It is presumed that they were destroyed 
in a 1973 fire at the National Personnel Records Center.  An 
abstract of treatment was obtained, however, and shows that 
the veteran received dental treatment in July 1952 for an 
abscess that did not exist prior to service and that was 
sustained during duty.  The form does not give details of the 
treatment and the only other treatment found relates to a 
dental root resection in June 1951 and tonsillitis in 
February 1952.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. § 17.161.  In determining service 
connection for treatment purposes, VA considers each 
defective or missing tooth and each disease of the teeth and 
periodontal tissues separately to determine whether the 
condition was incurred or aggravated in the line of duty 
during active service.  

The rating activity will consider each defective or missing 
tooth and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred 
or aggravated in the line of duty during active service.  
When applicable, the rating activity will determine whether 
the condition is due to combat or other in-service trauma, 
or whether the veteran was interned as a prisoner of war.  
38 C.F.R. § 3.381(a) and (b).  

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.  The Board notes at this juncture that it has a 
heightened duty to provide its reasons and bases in rendering 
a decision when a veteran's service medical records have been 
lost or destroyed.  See Washington v. Nicholson, 19 Vet. App. 
362, 371 (2005) ("In cases where . . . the appellant's SMRs 
have been lost or destroyed, the Board's obligation to 
provide well-reasoned findings and conclusions, to evaluate 
and discuss all of the evidence that may be favorable to the 
appellant, and to provide an adequate statement of the 
reasons or bases for its rejection of such evidence is . . . 
heightened"); Cromer v. Nicholson, 19 Vet. App. 215, 217 
(2005) (noting that "when SMRs are presumed destroyed, 'the 
BVA's obligation to explain its findings and conclusions and 
to consider carefully the benefit-of-the- doubt rule is 
heightened.' This rule has become well entrenched in the 
Court's caselaw") (quoting O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991)).

Given the evidence as outlined above, the Board finds that 
the veteran has provided credible evidence that he entered 
service in 1950 with his front teeth intact, that he served 
honorably during combat without experiencing dental trauma, 
and that he was hit in the mouth in July 1952 while on 
maneuvers in Ontario and broke his two front teeth.  38 C.F.R 
§ 3.159(a)(1) (Lay evidence is competent if it is provided by 
a person who has knowledge of the facts or circumstances and 
conveys matters that can be observed and described by a 
layperson.)  See Washington v. Nicholson, 19 Vet. App. 362 
(2005), citing Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) 
(holding that lay testimony is competent if it is limited to 
matters that the witness has actually observed and is within 
the realm of the witness' personal knowledge).  The veteran 
eventually had the teeth repaired while still in the service.  
His wife's credible sworn testimony assists with the timeline 
of events, but his sister's statement with respect to seeing 
the veteran during service with his teeth and then later 
without his front teeth is the most corroborative of the 
timeframe in which events occurred.  The abstract of dental 
records supports the veteran's assertion that he was treated 
for an abscess shortly after the actual injury in July 1952.

The Board acknowledges that there is some question as to the 
record of treatment for a root resection in 1951, but finds 
that the evidence of record is at least in relative equipoise 
such that all reasonable doubt may be resolved in the 
veteran's favor.   Therefore, given the special circumstances 
of this case, the Board finds that the veteran had a dental 
trauma during active service which caused him to lose his two 
front teeth.  As such, service connection is granted for the 
residuals of the dental trauma for treatment purposes.










ORDER

Service connection for the residuals of dental trauma is 
granted for treatment purposes.



____________________________________________
Mary Sabulsky
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


